 


 HR 267 ENR: Martin Luther King, Jr. National Historical Park Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 267 
 
AN ACT 
To redesignate the Martin Luther King, Junior, National Historic Site in the State of Georgia, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Martin Luther King, Jr. National Historical Park Act of 2017.  2.Martin Luther King, Jr. National Historical ParkThe Act entitled An Act to establish the Martin Luther King, Junior, National Historic Site in the State of Georgia, and for other purposes (Public Law 96–428) is amended— 
(1)in subsection (a) of the first section, by striking the map entitled Martin Luther King, Junior, National Historic Site Boundary Map, number 489/80,013B, and dated September 1992 and inserting the map entitled Martin Luther King, Jr. National Historical Park Proposed Boundary Revision, numbered 489/128,786 and dated June 2015;  (2)by striking Martin Luther King, Junior, National Historic Site each place it appears and inserting Martin Luther King, Jr. National Historical Park;  
(3)by striking national historic site each place it appears and inserting national historical park; and  (4)by striking historic site each place it appears and inserting historical park.  
3.ReferencesAny reference in a law (other than this Act), map, regulation, document, paper, or other record of the United States to Martin Luther King, Junior, National Historic Site shall be deemed to be a reference to Martin Luther King, Jr. National Historical Park.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 